Case 2:16-cv-14050-MAG-RSW ECF No. 175 filed 01/30/19         PageID.8436    Page 1 of 2
  



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
                                              CIVIL ACTION NO. 2:16-CV-14050
       Plaintiff,
                                              HON. MARK A. GOLDSMITH
              -vs-                            MAG. JUDGE WHALEN

 QUICKEN LOANS INC.,

      Defendant.
 ______________________________/


                     ORDER REGARDING SCHEDULING


       IT IS HEREBY ORDERED that:

       1. Motions for summary judgment and motions to limit or exclude expert

          testimony shall be filed by February 8, 2019. Responses shall be filed by

          March 8, 2019. Replies shall be filed by March 22, 2019.

       2. Supporting materials and courtesy copies shall be filed and delivered to

          chambers within one week of any filing.

       3. The parties shall provisionally file their briefing and evidentiary records

          under seal, which shall expire April 12, 2019 (21 days after reply briefs

          are filed). The parties shall seek relief pursuant to L.R. 5.3(b) before the




  
Case 2:16-cv-14050-MAG-RSW ECF No. 175 filed 01/30/19       PageID.8437     Page 2 of 2
  


          provisional seal expires in order to request the Court maintain any

          portion of the seal.

       4. The current trial date of March 11, 2019 is adjourned.

       5. Due to the end of the lapse in appropriations, the stay (Dkt. 170) is

          dissolved.

 SO ORDERED.

 Dated: January 30, 2019                     s/Mark A. Goldsmith
       Detroit, Michigan                     MARK A. GOLDSMITH
                                             United States District Judge
  




  
